—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Gigante, J.), entered June 7, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that, under the circumstances, the plaintiff, a karate student, assumed the risk of injury that was inherent in learning that sport (see, Morgan v State of New York, 90 NY2d 471; Sandas v Kraemer, 275 AD2d 364). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.